Order entered November 16, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00505-CV

                            WENG ONG, Appellant

                                       V.

  ARMANDO FERRER GUZMAN AND ROCIO HERNANDEZ IBARRA,
                      Appellees

               On Appeal from the County Court at Law No. 3
                           Dallas County, Texas
                   Trial Court Cause No. CC-21-00005-C

                                    ORDER

      Before the Court is appellant’s November 14, 2022 second motion for

extension of time to file her brief. Appellant explains the extension is necessary

because the clerk’s record is incomplete and informs the Court that she has

requested two supplemental clerk’s records.

      We GRANT the motion. We ORDER Dallas County Clerk John F. Warren

to file, no later than November 23, 2022, the supplemental clerk’s records
appellant requested on November 14, 2022 and RESET the deadline for

appellant’s brief to December 9, 2022.

      We DIRECT the Clerk of the Court to send a copy of this order to Mr.

Warren and the parties.

                                         /s/   ROBERT D. BURNS, III
                                               CHIEF JUSTICE